Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-2, 4-5, 9, 19, 27-28, 32-33, 37, 41-42, 47, 50 and 54 are pending. Claims 1-2 and 4-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/31/2018.  Accordingly, claims 9, 19, 27-28, 32-33, 37, 41-42, 47, 50 and 54 are being examined in their entirety.

Withdrawn rejections
Applicant's amendments and arguments filed 07/28/2020 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The objection to the drawings, in the non-final mailed 01/14/2022 is withdrawn. See applicant’s arguments page 16 filed 07/13/2022. 
The 102(a)(1) rejection of claims 9 and 19 as anticipated by Gopalan et al. (Bakers’ Yeast Reduction of Alkyl 6-Chloro-3-oxohexanoates: Synthesis of (R)-(+)-alpha-Lipoic Acid, J. Chem. Soc. Perkin. Trans. I pp. 1897-1900, Published 1990. Cited in the IDS filed 08/24/2020. Cited as reference D1 in the Written Opinion for PCT/US2018/058143), in the non-final mailed 01/14/2022 is withdrawn. The claim amendments have overcome the rejection. 
The 103(a) rejection of claims 9-10 and 12-13 over ‘909 (WO2007034909, Published 03-2007. All references to 909 are made to an attached machine translation unless otherwise stated), in the non-final mailed 01/14/2022 is withdrawn. The claim amendments have overcome the rejection.
The 103(a) rejection of claims 9-10 and 12-13 over Gopalan et al. (Bakers’ Yeast Reduction of Alkyl 6-Chloro-3-oxohexanoates: Synthesis of (R)-(+)-alpha-Lipoic Acid, J. Chem. Soc. Perkin. Trans. I pp. 1897-1900, Published 1990. Cited in the IDS filed 08/24/2020. Cited as reference D1 in the Written Opinion for PCT/US2018/058143), ‘544 (USPGPub2003/0171544, Published 09-2003) and as evidence by Kometani et al. (NADPH-dependent Reduction of Ethyl Acetoacetate Coupled with Ethanol Oxidation in Kloeckera magna, Biosci. Biotech. Biochem., 61 (8), pp. 1370-1372, Published 1997), in the non-final mailed 01/14/2022 is withdrawn. The claim amendments have overcome the rejection.
The following newly applied 103(a) rejection constitute the complete set of rejections and/or objections presently being applied to the instant application. The claim objections/rejections were necessitated by amendment.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘909 (WO2007034909, Published 03-2007. All references to 909 are made to a machine translation), ‘951 (USPGPub 2005/0250951, Published 11-2005) and (EP1386901, Published 02-2004). This rejection was necessitated by amendment.

Interpretation of Claims

    PNG
    media_image1.png
    276
    814
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    217
    811
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    172
    824
    media_image3.png
    Greyscale


Scope of the Prior Art
	909 teach a process to prepare the (S) ethyl ester of compound (B) from the ethyl ester of compound (A) using RuBr2 R-BINAP in methanol (par. 152, Example 4). See immediately below. Variable m is 2 and X is Cl, X1 is Br and R3 is (R)-BINAP.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

	909 teach a broad genus of protecting groups being substituted or unsubstituted alkyl group having 1 to 12 carbon atoms (par. 13). 909 teach the tert-butyl protecting group (par. 22 and 24). Tert-butyl fits within the genus of protecting groups taught by 909 (par. 13). These teachings are motivation to try different protecting groups, including tert-butyl.
Ascertaining the Difference
	909 does not explicitly teach the current process of preparing compound (B) from compound (A) nor the use of the currently claimed catalyst Ru(OAc)2((R)-SegPhos).

Secondary Reference
	951 teach SegPhos and BINAP ligands coordinated to Ru centers are particularly suitable as catalysts in asymmetric reactions.
901 teach asymmetric hydrogen/reduction utilizing Ru(OAc)2((R)-SegPhos) (par. 144). 901 teach BINAP and SegPhos ligands to be interchangeable in an asymmetric hydrogen/reduction reaction (par. 69). 

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 909, 951 and 901 to arrive at the current invention.
For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have exchanged the ethyl protecting group taught by 909 with the tert-butyl butyl protecting group taught by 909 (par. 152, Example 4, par. 13, par. 22 and 24).
The ordinary artisan would have done so with a reasonable expectation of success because 909 teach a broad genus of protecting groups that can be utilized and specifically discloses a tert-butyl group as a carboxyl protecting group (par. 13, par. 22 and 24). Substituting one known method for another to obtain predictable results is obvious. See MPEP 2141 III (B).
Upon exchanging the protecting group, the ordinary artisan would have next substituted the Ru-BINAP catalyst taught by 909 for the Ru(OAc)2((R)-SegPhos) catalyst taught by 901. The ordinary artisan would have done so because 951 teach Ru-SegPhos and Ru-BINAP ligands are particularly suitable as catalysts in asymmetric reactions and 901 teach BINAP and SegPhos ligands to be interchangeable in asymmetric hydrogen/reduction reactions (par. 69). 



Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘909 (WO2007034909, Published 03-2007. All references to 909 are made to a machine translation) and ‘978 (2004/0265978, Published 12-2004). This rejection was necessitated by amendment.

Interpretation of Claims

    PNG
    media_image5.png
    273
    814
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    359
    753
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    146
    803
    media_image7.png
    Greyscale

Scope of the Prior Art
	909 teach a process to prepare the (S) ethyl ester of compound (B) from the ethyl ester of compound (A) using RuBr2 R-BINAP with an optical purity of 98% EE.  (par. 152, Example 4). See immediately below. Variable m is 2 and X is Cl.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

	909 teach a broad genus of protecting groups being substituted or unsubstituted alkyl group having 1 to 12 carbon atoms (par. 13). 909 teach the tert-butyl protecting group (par. 22 and 24). Tert-butyl fits within the genus of protecting groups taught by 909 (par. 13). These teachings are motivation to try different protecting groups, including tert-butyl.
	909 teach alternatively, the above reduction can be performed by microorganisms or enzymes derived by microorganisms (par. 70).
	
Ascertaining the Difference
	909 does not teach the use of an alcohol dehydrogenase system comprising isopropanol and a reduced NADH and NADPH.

Secondary Reference
978 teach an enzymic enantioselective reduction of beta keto esters to the respective (S) alcohols (par. 1, 8-26 and 53-71). The beta keto esters and the respective alcohols taught by 978 overlap the compounds that are currently claimed and taught by 909. 
978 teach a working example converting ethyl(S)-4-chloro-3-oxobutanoate to ethyl(S)-4-chloro-3-hydroxybutyrate using an alcohol dehydrogenase and NADPH in isopropanol (Example 3).

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


	978 teach coenzyme NADH is used with Rhodococcus erythropolis and coenzyme NADPH is used with Thermoanaerobium brockii (Par. 40).
	978 teach enantiomeric purities of 99.9% (par. 7).
Concerning the reduced form of NADPH or NADH, this is taught to occur. See 978 (par. 38 and claim 22).
978 teach the alcohol dehydrogenase may be present when inside cells in a native form (par. 73)

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have substituted the Ruthenium catalyst taught by 909 for the alcohol dehydrogenase taught by 978 when reducing the (S) ethyl ester of compound (B) from the ethyl ester of compound (A) taught by 909. See 909 (Example 4) and 978 (par. 1, 8-26 and 53-71), (Example 3).
The ordinary artisan would have done so with an expectation of success because 909 teach the reduction can be performed by microorganisms or enzymes derived by microorganisms and 978 teach a higher enantiomeric purity of 99.9% (par. 7).
The ordinary artisan would have exchanged the ethyl protecting group taught by 909 with the tert-butyl butyl protecting group taught by 909 (par. 152, Example 4, par. 13, par. 22 and 24).
The ordinary artisan would have done so with a reasonable expectation of success because 909 teach a broad genus of protecting groups can be utilized and specifically discloses a tert-butyl group as a carboxyl protecting group (par. 13, par. 22 and 24). 
Concerning the reduced forms of NADH or NADPH being present, this is taught to occur by 978 (par. 38 and claim 22).
Concerning both the reduced forms of NADH and NADPH being present, it would have been obvious to combined enzymatic systems for an additive effect. The combination would have led to the reduced forms of NADH and NADPH being present. For example, when combining enzymatic systems involving Rhodococcus erythropolis and with Thermoanaerobium brockii both the reduced forms of NADH and NADPH would have been present.

Allowable Subject Matter
Claims 27-28, 32-33, 37, 41-42, 47, 50 and 54 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art to the invention is ‘430 (WO2015/171430, Published 02-2012. as cited in the IDS filed 08/24/2020 and as cited as reference D2 in the written opinion for PCT/US2018/058143).
430 teach the below reaction scheme 1 (par. 178).

    PNG
    media_image9.png
    683
    1178
    media_image9.png
    Greyscale

	However, 430 does not teach current compound (C). Compound (C) is a requirement in current claims 27, 32 and 41. It would not have been obvious to modify the prior art to arrive at the instant invention. There being no motivation to do so.
	 
Conclusion
Claims 9 and 19 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/Examiner, Art Unit 1622   
                                                                                                                                                                                                     /YEVGENY VALENROD/Primary Examiner, Art Unit 1628